ROBINSON J.
1.Statutes conferring the right to use a deposition in the trial of an action at law, being in derogation of the common law, will be strictly construed.
2. The words “adverse party,” found in Sections 11534 and 11535, General Code, contemplate a party actually adverse, even though such party be not nominally adverse.
3. The right to use a deposition against adverse parties duly served with notice of the time and place of the taking thereof does not extend to the introduction of any evidence contained in such deposition prejudicial to an adverse party not served with such notice and not present in person, by counsel or agent, at the taking thereof.
Judgment reversed.
Marshall, C.J., Jones Matthias Day, Allen and Kinkade, JJ., concur.